26 N.Y.2d 774 (1970)
The People of the State of New York, Respondent,
v.
Walter Peters, Appellant.
Court of Appeals of the State of New York.
Argued January 20, 1970.
Decided February 19, 1970.
Julia P. Heit and Milton Adler for appellant.
Eugene Gold, District Attorney (Raoul Lerow of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Judgment affirmed. Corroboration of the complainant's testimony was not required since the assaults of which the defendant stands convicted were found to be completely independent of the earlier act of consummated rape charged by *776 the complainant. (See, e.g., People v. Moore, 23 N Y 2d 565; People v. Lennon, 22 N Y 2d 677.) No opinion.